Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 70-99 are currently pending and are examined on the merits herein.

					           	IDS

	The information disclosure statement (IDS) submitted on 05/09/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claim 79 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claim 79 is particularly vague and indefinite given that applicant is claiming specific compounds in claim 79 along with subgroups  (in sentence 7 of claim 79) and yet fails to recite what compound is encompassed by said “subgroup”.  Given that applicant did not particularly point out what the particular subgroups that may be encompassed in the invention, one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art. 

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 82-99 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 82-99 recite the limitations "the treatment of a disorder” in claim 82, line 1; “the step of administering” in claim 82, line 2; “the step of identifying a mammal” in claim 84, line 1; “the step of administering a therapeutically effective amount of at least one agent” in claim 89, line 1; and “the step of contacting the at least one cell” in claim 96, line 2.  Specifically, the claims contains no earlier recitation or limitation of said terms and is thus unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-95 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for reducing cell growth in leukemia and while being enabling for modulating cereblon (CRBN) activity or GSPT1 activity comprising administering compounds of the formula delineated in claim 70 wherein A1 or A2 is CO, does not reasonably provide enablement for preventing (i.e. treatment is equated to prophylactic treatment in the specification) any and all disorders of uncontrolled cellular proliferation by administering the aforementioned compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for the treatment of a disorder of uncontrolled cellular proliferation in a mammal comprising the step of administering to the mammal a therapeutically effective amount of at least one compound of claim 70, or a pharmaceutically acceptable salt thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of any disease of uncontrolled cellular proliferation.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for the treatment of a disorder of uncontrolled cellular proliferation in a mammal comprising the step of administering to the mammal a therapeutically effective amount of at least one compound of claim 70, or a pharmaceutically acceptable salt thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that applicant provided a definition in the specification that treatment encompasses prevention of disease from occurring and prophylactic treatment.  While applicant has demonstrated that administration of compound 1 and 5 led to modulation of cereblon and/or GSPT1 activity, nowhere in the specification did applicant demonstrate prevention of any disorder of any kind.  Moreover, given that cancer is a subset of disorders of uncontrolled cellular proliferation, and given that cancer is characterized by mutations that cannot be prevented, the examiner maintains that applicant has not demonstrate enablement for prevention for any disease.  As a result, the examiner maintains that applicant has failed to enable the breadth of the claims.
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of a disorder of uncontrolled cellular proliferation”. While such “treatment” might theoretically be possible for reducing cell growth of leukemic cells with compounds of the formula delineated in claim 70 wherein A1 or A2 is a carbonyl group, as a practical matter it is nearly impossible to achieve prevention of any disorder. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound delineated in claim 70 to prevent every single disorder of uncontrolled cellular proliferation and all disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for said compounds, other than reduction of leukemic cell proliferation and modulation of CRBN and GSPT1 with compounds of the formula delineated in claim 70 wherein A1 or A2 is carbonyl. The latter is corroborated by the working examples in table 1 in the specification on pgs. 158-159 and in figures 2 and 7.  
	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed compound delineated in claim 70 could be predictably used for preventing every single disorder of uncontrolled cellular proliferation as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-99 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for reducing cell growth in leukemia and while being enabling for modulating cereblon (CRBN) activity or GSPT1 activity comprising administering compounds of the formula delineated in claim 70 wherein A1 or A2 is CO, does not reasonably provide enablement for treating every single disorder of uncontrolled cellular proliferation by administering the compounds of the formula delineated in claim 70.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for the treatment of a disorder of uncontrolled cellular proliferation in a mammal comprising the step of administering to the mammal a therapeutically effective amount of at least one compound of claim 70, or a pharmaceutically acceptable salt thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single disorder of uncontrolled cellular proliferation.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for the treatment of a disorder of uncontrolled cellular proliferation in a mammal comprising the step of administering to the mammal a therapeutically effective amount of at least one compound of claim 70, or a pharmaceutically acceptable salt thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that applicant has yet to enable every single disorder of uncontrolled cellular proliferation.  While applicant has demonstrated that administration of compound 1 and 5 led to modulation of cereblon and/or GSPT1 activity, nowhere in the specification did applicant demonstrate treatment of various uncontrolled cellular proliferative disorder other than leukemia.  Moreover, the examiner contends that because cancer is characterized by contrasting mechanism of action, what is applicable to one cancer would not necessarily be applicable to every other cancer in existence.  In fact, Golub et al. (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537)reiterated the fact by stating that it is known  in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  In addition, the predictability of treating every single type of cancer is relatively low given that the various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is also known (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  Finally, the specification also failed to demonstrate treatment utilizing a variety of compounds of said formula as all compounds tested had both A1 and A2 as an oxo group while independent claim 70 recites that A1 or A2 did not necessarily need to contain an oxo group.  As a result, the examiner maintains that applicant has failed to enable the breadth of the claims.
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every disorder of uncontrolled cellular proliferation”. While such “treatment” might theoretically be possible for reducing cell growth of leukemic cells with compounds of the formula delineated in claim 70 wherein A1 or A2 is a carbonyl group, as a practical matter it is nearly impossible to achieve treatment of every single cancer in existence, let alone every single disorder of uncontrolled cellular proliferation. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound delineated in claim 70 to treat every single disorder of uncontrolled cellular proliferation such as cancer and all disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for said compounds, other than reduction of leukemic cell proliferation and modulation of CRBN and GSPT1 with compounds of the formula delineated in claim 70 wherein A1 or A2 is carbonyl. The latter is corroborated by the working examples in table 1 in the specification on pgs. 158-159 and in figures 2 and 7.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to psoriasis, for example, having unrelated mechanisms of action, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed compound delineated in claim 70 could be predictably used for treating every single disorder of uncontrolled cellular proliferation as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 70-78 and 80-81 are free of the art but the remaining claims are not allowed.
The closest art is Robarge et al. (U.S. 2009/0286986 A1, cited by applicant and filed on an IDS 1449) teach isoindole-imide compounds, compositions thereof, and methods of treat disorders including cancer (see abstract).  Specifically, Robarge et al. teach 
    PNG
    media_image1.png
    232
    393
    media_image1.png
    Greyscale
wherein X and Y are C(O) and R1 is an aryl group (see paragraphs 0019-0020).  However, Robarge et al. do teach a sulfonamide attachment to the isoindole group and therefore does not render obvious the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/04/2022











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.